Title: Circular to Consuls and Vice-Consuls, 21 March 1793
From: Jefferson, Thomas
To: Consuls,Vice-Consuls



Sir
Philadelphia March 21st. 1793.

Present appearances in Europe rendering a general war there probable, I am to desire your particular attention to all the indications of it, and on the first imminent symptoms of rupture among the maritime powers, to put our vessels on their guard. In the same event the patronage of our Consuls will be particularly requisite to secure to our vessels the rights of neutrality, and protect them against all invasions of it. You will be pleased also in the same case to give no countenance to the usurpation of our flag by foreign vessels, but rather indeed to aid in detecting it, as without bringing to us any advantage, the usurpation will tend to commit us with the belligerant powers, and to subject  those vessels which are truly ours to harrassing scrutinies in order to distinguish them from the counterfeits.
The law requiring the Consuls of the United States to give bond with two or more good sureties for the faithful performance of their duties, I enclose you a blank bond for that purpose. According to a standing regulation which places our Consuls in Europe in relation with the minister of the United States in the same Country with them, if there be one, and if none, then with their minister in Paris, and our Consuls in America in immediate relation with the Secretary of State, you will be pleased to have your sureties approved by the person to whom you stand thus refferred, and to send [the] bond when executed, by a safe conveyance, to the Secretary of State, to [be] disposed of according to law; and this with all the expedition the [case] will admit: provided this should not have been done before.
A copy of the laws of the last Session of Congress is sent to [Mr.] Pinckney, Minister plenipotentiary of the United States in London to be forwarded to you.
